Judgment unanimously affirmed. Memorandum: The argument of defendant that County Court erred in admitting evidence that he possessed $1,026 at the time of his arrest is not preserved for our review as a matter of law (see, CPL 470.05 [2]). Were we to review the argument, we would conclude that it is without merit. Because defendant was charged with possession of a controlled substance with intent to sell, evidence of money found on defendant’s person at the time of arrest is probative of defendant’s intent (see, People v Strunkey, 221 AD2d 387, lv denied 87 NY2d 925; People v Sanchez, 197 AD2d 359, 360, lv denied 82 NY2d 902; People v Gadsden, 192 AD2d 1103, lv denied 82 NY2d 718), and it was permissible for the prosecutor to comment upon the evidence on summation (see, People v Sanchez, supra). (Appeal from Judgment of Monroe County Court, Bristol, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Pine, J. P., Lawton, Doerr, Balio and Boehm, JJ.